DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/8/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the reflector" in Line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1:	Claim(s) 1-7 and 11-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 9,928,707 B2 Naylor.
2:	As for Claim 1, Naylor depicts in Figures 2-5 and teaches on Column 8, Lines 40-67, Column 9, Lines 24-37 and Column 12, Lines 33-55 An imaging system (12) positioned relative to a three-dimensional area for capturing an image, the imaging system (12) comprising: an image sensor (34) having an X-Y plane and an aspect ratio defined by the quantity of pixels in the X-Y plane (inherent) ; and a non-linear light focusing element (70) (Figure 5) constructed with a profile to form an altered view of a three-dimensional desired zone (Figure 3) of the area with a desired pixel distribution, the reflector (70) redirecting the pixels of the image sensor (34) from an undesired zone of the area to within a frame that encompasses the three-dimensional desired zone of the area to form the altered view (Figure 3) of the desired zone (Naylor teaches the objects further away are zoomed to take up a larger region of the image sensor. This will result in the peripheral regions of the same region to no longer be within the field of view of the camera), wherein the image sensor (34) captures the altered view (Figure 3) of the desired zone to match the aspect ratio of the image sensor (34).
3:	As for Claim 2, Naylor teaches on Column 12, Lines 33-55 and depicts in Figure 5 wherein the non-linear light focusing element (70) comprises a reflector.

5:	As for Claim 4, Naylor teaches on Column 7, Lines 3-17 wherein the lens comprises a non-linear lens that distributes the pixels of the altered view of the desired zone to match the aspect ratio of the image sensor (Figure 3).
6:	As for Claim 5, Naylor teaches on Column 7, Lines 3-17 wherein the non-linear lens remaps pixels of the area outside the desired zone to within the desired zone (Figure 3).
7:	As for Claim 6, Naylor teaches on Column 12, Lines 45-47 further comprising a processor configured to process the pixels to store and generate an adjusted image.
8:	As for Claim 7, Naylor depicts in Figures 2-5 and teaches on Column 8, Lines 40-67, Column 9, Lines 24-37 and Column 12, Lines 33-55 wherein the non-linear light focusing element remaps the pixels to increase a pixel density associated with a far region of the area (Figure 3).
9:	As for Claim 11, Claim 11 is rejected for reasons discussed related to Claim 1.
10:	As for Claim 12, Claim 12 is rejected for reasons discussed related to Claim 2.
11:	As for Claim 13, Claim 13 is rejected for reasons discussed related to Claim 3.
12:	As for Claim 14, Claim 14 is rejected for reasons discussed related to Claim 4.
13:	As for Claim 15, Claim 15 is rejected for reasons discussed related to Claim 5.
14:	As for Claim 16, Claim 16 is rejected for reasons discussed related to Claim 6.
15:	As for Claim 17, Claim 17 is rejected for reasons discussed related to Claim 7.
Allowable Subject Matter
Claims 8-10 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
March 4, 2021